Citation Nr: 0945392	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  98-18 179A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher rating than 70 percent for 
posttraumatic stress disorder (PTSD), from August 8, 2002 
onwards.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the Veteran's 
original claim of service connection for PTSD, effective from 
November 25, 1996. The Veteran appealed from the initial 
assigned disability rating. See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals the initial 
rating for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity 
of it since the effective date of service connection).

During the course of the appeal, an initial evaluation of 50 
percent for PTSD was assigned from November 25, 1996 to 
August 7, 2002, and a 70 percent evaluation from August 8, 
2002 onwards. An October 2005 Board decision confirmed the         
50 percent initial rating from November 25, 1996 to August 7, 
2002, and remanded the claim for the time period since August 
8, 2002. Thereafter, a January 2007 Board decision confirmed 
the 70 percent rating since August 8, 2002. 

The Veteran appealed the Board's January 2007 decision to the 
U. S. Court of Appeals for Veterans Claims (Court). In an 
August 2008 Order, the Court granted a joint motion of the 
parties, vacated the Board's decision, and returned the case 
to the Board for action consistent with the joint motion of 
the parties. 


FINDING OF FACT

In November 2008, the Board received verification through 
departmental records that the Veteran died in September 2008.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time. 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


